DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 01/03/2022, with respect to claims 1-7 and 9-15 have been fully considered and are persuasive.  Specifically, Song’s type identifiers identifying the QoS report are in the data representation region of the SEI NALU unit, such as in the SEI head information of an SEI individual message comprised within an NALU packet.  That is, an identifier for the QoS report cannot be found in the NALU layer of the H.264 protocol.  Instead, Song teaches encapsulating a QoS report inside an SEI message that conforms to the H.264 protocol.  The rejection of claims 1-7 and 9-15 under 35 USC 102 has been withdrawn.  The rejection of claim 8 under 35 USC 103 is also withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1 and 10, Applicant’s arguments, as detailed in the “Response to Arguments” section above, were considered and found persuasive.  Claims 2-9 and 11-15 are allowed by virtue of their dependency on claims 1 and 10, respectively.  Regarding claim 16, the prior art of record fails to teach or suggest performing the generating, encapsulating, and setting steps if it is determined that the receiving device is capable of processing data in a data structure having the type identifier set to the second type identifier.  Song’s in-band QoS reporting mechanism assumes that the receiver is capable of processing the SEI data and if the receiver does not, then the SEI data is simply discarded, preserving compatibility with H.264 decoders that do not support the processing of SEI data.  Claims 17-20 are allowed by virtue of their dependency on claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/NAM T TRAN/Primary Examiner, Art Unit 2452